United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 26, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-31109
                         Summary Calendar


MARK H. ROBERTS,

                                    Petitioner-Appellant,

versus

CARL CASTERLINE,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 1:03-CV-1385
                       --------------------

Before REAVLEY, GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Mark H. Roberts, federal prisoner # 81411-071, filed an

application for habeas relief under 28 U.S.C. § 2241 in the

district court challenging several aspects of his parole

proceedings.   On April 1, 2005, the district court granted

relief in part, ruling that Roberts should receive access to his

prison file 60 days prior to his next parole hearing, which was

scheduled for November 2006.   According to the record, Roberts

received and reviewed the entirety of his file in September 2005.

In October 2005, Roberts moved the district court to amend its

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-31109
                                 -2-

judgment, asserting that the court had intended that he receive a

new parole hearing after he received access to the documents.     In

an order dated November 16, 2005, the district court denied the

motion, reasoning that it had intended only that Roberts receive

the file in advance of the next hearing scheduled by the parole

commission.

     Roberts appeals the district court’s November 16, 2005,

order, seeking to correct the district court’s alleged mistake in

failing to grant a new parole hearing.     Nothing filed by Roberts

or in the record indicates that the scheduled parole hearing of

November 2006 did not occur.   Because the date of the scheduled

hearing has passed, we lack jurisdiction to consider the appeal

because the issue raised is moot.   See In re Scruggs, 392 F.3d

124, 128 (5th Cir. 2004).

     APPEAL DISMISSED.